DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/21 has been entered.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Leo V. Gureff on 12/15/21.
The application has been amended as follows:
Cancel claims 8-22.

REASONS FOR ALLOWANCE
Claims 1, 3-7 are allowed.
The closest reference is Hoorfar et al (US 2018/0120278).
Figures 3A and 3B of Hoorfar disclose an apparatus for detecting concentration of a gas in a gas sample (par. [0017] and [0046]) comprises a meter housing (not labeled in figure 3A), a printed circuit board with a microcontroller (i.e., interface circuit 
The following is an examiner's statement of reasons for allowance:

As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render limitations “a heating element and a heating element fan, which are electrically connected to the microcontroller, the heating element and the heating element fan are independent from the least two dust sensors, thereby the at least two dust sensors measure a mass concentration of dust particles when the heating element and the heating element fan are not engaged” and “wherein the microcontroller uses one dust sensor of the at least two dust sensors for measuring the mass concentration of dust particles, the one dust sensor measuring the mass concentration of dust particles performed measuring fewer times than other at least two dust sensors”, in combination with the rest of the limitations of claim 1.
	Claims 3-7 are dependent from claim 1; therefore, they are allowed with respect to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            December 18, 2021